Citation Nr: 1105518	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  08-19 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tuberculosis, claimed 
as a positive purified protein derivative (PPD) test.

2.  Entitlement to service connection for a cardiovascular 
disorder.

3.  Entitlement to service connection for a disability resulting 
in parasthesia of the left lower extremity. 

4.  Entitlement to service connection for an acquired psychiatric 
disorder.  

5.  Entitlement to service connection for left ear hearing loss 
disability.

6.  Entitlement to service connection for bronchitis.

7.  Entitlement to an initial disability rating in excess of 10 
percent for gastroesophageal reflux disease (GERD). 

8.  Entitlement to an initial disability rating in excess of 10 
percent for right plantar spur. 

9.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to August 1989, 
from June 1990 to July 1999, and from April 2002 to June 2006. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

In the above-mentioned April 2007 rating action, the RO also 
granted service connection for right ear hearing loss disability.  
A noncompensable (zero percent) disability rating was assigned.  
The Veteran indicated his disagreement with this decision and a 
statement of the case (SOC) was issued in July 2010.  The Veteran 
has not, however, filed a timely VA form 9 or its equivalent.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by the 
claimant's filing of a substantive appeal after a statement of 
the case is issued by VA].  This issue is therefore not in 
appellate status and is not before the Board.

The issue of entitlement to service connection for tinnitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.
FINDINGS OF FACT

1.  The competent and credible evidence of record does not 
indicate that tuberculosis, a cardiovascular disorder, or a 
disability resulting in parasthesis of the left lower extremity 
currently exist.

2.  The competent and credible evidence of record indicates that 
the Veteran's major depressive disorder is related to his 
military service.

3.  There has been no demonstration by competent medical, or 
competent and credible lay, evidence of record that the Veteran's 
left ear hearing loss disability is related to his military 
service. 

4.  There has been no demonstration by competent medical, or 
competent and credible lay, evidence of record that the Veteran's 
bronchitis is related to his military service.

5.  The medical and other evidence of record indicates that the 
Veteran's GERD symptomatology includes recurrent epigastric 
distress with regurgitation accompanied by substernal pain.  
Dysphagia, pyrosis and a considerable impairment of health have 
not been demonstrated. 

6.  The objective clinical findings show that the service-
connected right plantar spur is manifested by no worse than 
moderately severe symptomatology, including abnormal weight 
bearing and tenderness with subjective complaints of pain, 
redness, fatigability, weakness, and lack of endurance. 


CONCLUSIONS OF LAW

1.  Tuberculosis was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2010).

2.  A cardiovascular disorder was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2010).

3.  A disability manifested by parasthesia of the left lower 
extremity was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2010).

4.  The Veteran's major depressive disorder was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

5.  A left ear hearing loss disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2010).

6.  Bronchitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010).

7.  Entitlement to an initial disability rating in excess of 10 
percent for the service-connected GERD is not warranted.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.114, Diagnostic 
Code 7346 (2010). 

8.  The criteria for a 20 percent disability rating, but no 
higher, for the service-connected right plantar spur have been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible 
for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the issues adjudicated herein 
and what the evidence in the claims file shows, or fails to show, 
with respect to these claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an application 
for "service connection," therefore, VA is required to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, VA issued a VCAA notice letter to the Veteran in July 2006.  
This letter informed the Veteran of what evidence was required to 
substantiate his service connection claims and of his and VA's 
respective duties for obtaining evidence. The July 2006 letter 
also informed the Veteran as to the law pertaining to the 
assignment of a disability rating and effective date.  

As the April 2007 rating action granted the Veteran's claim of 
entitlement to service connection for GERD and a right plantar 
spur, such claims are now substantiated.  His filing of a notice 
of disagreement as to the initial ratings assigned to these two 
now service-connected disabilities in that determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  38 C.F.R. § 3.159(b)(3) (2010).  Rather, the 
Veteran's appeal as to the initial rating assignments here 
trigger VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, 
as well as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the Veteran of what is 
necessary to obtain the maximum benefit allowed by the evidence 
and the law.  This has been accomplished here, as will be 
discussed below. 

The April 2008 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," set 
forth the relevant diagnostic codes for rating these two 
disabilities and included a description of the rating formulas 
for all possible schedular ratings under the applicable 
diagnostic codes.  The Veteran was thus informed of what was 
needed not only to achieve the next-higher schedular rating, but 
also to obtain all schedular ratings above the initial evaluation 
that the RO assigned.  Therefore, the Board finds that the 
Veteran has been informed of what was necessary to achieve a 
higher initial rating for the service-connected disability at 
issue.  In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Moreover, the VCAA also provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In the present appeal, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claims, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating such claims.  In particular, the record contains 
the Veteran's service treatment records, service personnel 
records, VA outpatient medical records, and multiple VA 
examination reports.  

The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

As the Board will discuss in detail in its analysis below, the 
Veteran was provided with VA examinations in February 2007, 
October 2009, and May 2010.  The report of these examinations 
reflect that the examiners reviewed the Veteran's past medical 
history, recorded his current complaints, conducted appropriate 
physical examinations and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of record, 
and pertinent to the rating criteria.  Supporting rationale was 
also provided for the opinion proffered.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008). While the record does not reflect that the May 2010 
examiner reviewed the Veteran's claims folder, the Veteran is not 
prejudiced thereby as the examiner considered his reported 
acoustic trauma and hearing loss history as reported by the 
Veteran which is consistent with that contained in the claims 
folder.  The Board therefore concludes that the examination is 
adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010).  The 
Veteran has not contended otherwise.  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
that no further development is required to comply with the duty 
to assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained. 

All appropriate due process concerns have been satisfied.  38 
C.F.R. § 3.103 (2010).  The Veteran has been accorded the 
opportunity to present evidence and argument in support of his 
claims.  He declines to testify at a personal hearing.  

II. Analysis 

	A. Service Connection

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999). 

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including tuberculosis, when such 
are manifested to a compensable degree within three years of the 
date of separation.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

Service connection presupposes a current diagnosis of the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Court has held that the "current disability" 
requirement is satisfied "when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim . . . even though the 
disability resolves prior to the Secretary's adjudication of the 
claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

		1. Tuberculosis, Cardiovascular Disorder, And 
Parasthesia

With respect to the first Shedden element, a current disability, 
the Veteran has not been diagnosed with tuberculosis, a 
cardiovascular disorder, or a disability resulting in parasthesia 
of his left lower extremity.  A chest X-ray taken in September 
2009 revealed "no active heart or lung disease," and a January 
2007 VA examination revealed that the Veteran had a "normal 
heart exam."  While the Veteran was noted to have had a positive 
tuberculosis skin test convertor during a January 2007 VA 
examination, he has not been diagnosed with tuberculosis during 
the appeal period or within three years of his separation from 
service.   

The Veteran has stated that he received a positive PPD test 
during service and appears to contend that this test result is 
evidence of a current disability.  A positive PPD test, however, 
is not the same as a medical diagnosis of active tuberculosis-
nor is it by itself considered a disability that can be service-
connected.  Rather, a PPD test result is considered to be a 
laboratory finding used in exploring a possible diagnosis of 
tuberculosis; a purified protein derivative examination is used 
to test for exposure to mycobacterium tuberculosis.  See 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1498, 1962 (30th ed. 
2003).  Thus, service connection is not warranted based solely on 
a showing of a positive PPD skin test.

The Board also notes that the Veteran's left lower extremities 
were thoroughly examined during the October 2009 VA feet 
examination.  A disability resulting in paresthesia of the left 
lower extremity, was not diagnosed.  [Paresthesia "is an 
abnormal touch sensation, such as burning, prickling, or 
formication, often in the absence of an external stimulus."  See 
Dorland's, supra at 1371.]  In addition, the Board notes that the 
Veteran was afforded a VA spine examination in January 2007 which 
also did not identify any neurological problems with his left 
lower extremity.  

The Veteran has been accorded ample opportunity to present 
evidence in support of his claim, i.e., a competent evidence of 
tuberculosis, a cardiovascular disorder, or a disability 
resulting in paresthesia.  He has failed to do so.  See 
38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].  The Court has held that 
"[t]he duty to assist is not always a one-way street.  If a 
Veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

To the extent the Veteran contends that he has tuberculosis, a 
cardiovascular disorder, or a disability resulting in 
parasthesia, any such statements offered in support of his claim 
do not constitute competent evidence and cannot be accepted by 
the Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  In this case, the record 
does not indicate that the Veteran has the medical training or 
experience to diagnose such disabilities.  Indeed, tuberculosis 
and a cardiovascular disorder are not disabilities subject to 
identification by a layperson. 

The Board notes that the Veteran is competent to report 
parasthesia in his left lower extremity.  However, symptoms 
alone, without a diagnosed or identifiable underlying malady or 
condition, do not, in and of themselves, constitute a disability 
for which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  Here, the record does not 
indicate that the Veteran has the medical experience or training 
necessary to diagnose such a disability. 

In the absence of a current disability at any time during the 
appeal period, service connection may not be granted.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot 
be granted if the claimed disability does not exist].  The first 
Shedden element has not been met, and these service connection 
claims fail on this basis alone.  Indeed, in the absence of these 
claimed disabilities, there is no need to discuss the remaining 
two Shedden elements.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claims for 
service connection for residuals of tuberculosis, a heart 
disorder, and a disability resulting in parasthesia.  These 
benefits are denied.

		2.  An Acquired Psychiatric Disorder

With respect to the first Shedden element, the Veteran was 
diagnosed with major depressive disorder during the February 2007 
VA examination.  A current disability has therefore been 
demonstrated. 

With respect to the second Shedden element, the Veteran's service 
treatment records are negative for complaints of, treatment for, 
or findings of a psychiatric disability.  Indeed, a periodic 
medical examination conducted in July 2004 indicated that no 
psychiatric abnormalities were present and that the Veteran had 
denied having "depression or excessive worry."  

Notwithstanding the lack of in-service complaints or treatment 
for a psychiatric disorder, during the February 2007 VA 
examination, the Veteran indicated that he became depressed 
"during and after returning from Iraq" and that he experienced 
suicidal ideation in 2004.  The Veteran's service records 
indicate that he returned from Iraq on March 31, 2004.  As noted 
above, an examination conducted in July 2004 did not reveal any 
objective findings or subjective complaints of a psychiatric 
disorder.  Nevertheless, the Veteran is competent to report on 
the symptoms he experiences, and it is plausible that these 
feelings manifested after the July 2004 in-service examination.  
In this regard, the Board notes that the record does not include 
an examination conducted at the time of the Veteran's separation 
from service in 2006.  Accordingly, based on the Veteran's 
credible statements, the Board finds that the second Shedden 
element has been met.

With respect to the final Shedden element (a medical nexus), the 
February 2007 VA examiner stated that the Veteran's major 
depressive disorder "is at least as likely as not caused by or a 
result of his military experiences."  While the examiner 
indicated that the Veteran's "symptoms began after he was 
discharged from the military" in 2006, as noted above, the 
examination report also reported that the Veteran began 
experiencing symptoms after returning from Iraq in 2004.  While 
the examination report thus appears to contain internal 
inconsistencies, the Board finds that such errors do not render 
the opinion inadequate as the examiner reviewed the Veteran's 
claims folder, provided a thorough examination, and indicated 
that the Veteran's depression was related to his military 
service.  The Board further notes that there are no opinions to 
the contrary and that the Veteran was diagnosed with major 
depressive disorder shortly after his discharge from active duty 
(and, more specifically, within one year of his separation from 
service).  The third Shedden element has therefore been met.

In summary, for the reasons and bases expressed above, the Board 
finds that the evidence of record supports the Veteran's claim 
for service connection for a major depressive disorder.  This 
benefit sought on appeal is granted.

      3.  Left Ear Hearing Loss

For VA purposes, hearing impairment is considered a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent. 38 C.F.R. § 3.385 (2010).

With respect to the first Shedden element, the Veteran has been 
diagnosed with a left ear hearing loss disability as defined by 
3.385 during the May 2010 VA examination.  A current disability 
has therefore been demonstrated. 

With respect to an in-service disease or injury, the Veteran has 
reported acoustic trauma due to training with field artillery and 
combat noise exposure.  See the December 2006 VA examination 
report.  A review of the Veteran's service records indicates that 
he served in Iraq from March 2003 to March 2004 and was awarded 
the Combat Action Badge.  Accordingly, the Board finds that 
exposure to acoustic trauma is consistent with the circumstances 
of his service. 38 U.S.C.A. § 1154(a) (West 2002).  An in-service 
injury has therefore been demonstrated.

With respect to the third Shedden element, after reviewing the 
Veteran's claims folder and providing an audiological 
examination, the May 2010 VA examiner stated that the Veteran's 
left ear hearing loss was not related to his military service 
because the Veteran demonstrated normal auditory thresholds upon 
examination and the Veteran's service treatment records did not 
document any findings or complaints of hearing loss.  It was 
specifically noted that the Veteran had normal auditory 
thresholds throughout his military service. 

To the extent that the Veteran contends that a relationship 
exists between his left ear hearing loss disability and service, 
any such statements offered in support of the Veteran's claim do 
not constitute competent evidence and cannot be accepted by the 
Board.  See Espiritu, supra; see also 38 C.F.R. § 3.159(a)(1).  
Indeed, the record does not indicate that the Veteran has the 
necessary medical training or experience to comment on 
complicated medial questions such as the etiology of his left ear 
hearing loss. 

The Board additionally notes that left ear hearing loss was not 
competently diagnosed until the May 2010 VA examination.  Indeed, 
an audiological examination conducted in December 2006 did not 
reveal left ear hearing loss as defined by 38 C.F.R. § 3.385.  
Accordingly, while the Board is aware of the provisions relating 
to chronicity and continuity of symptomatology, in this case, 
service connection is not warranted under 38 C.F.R. § 3.303(b).  
See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) [there must 
be medical evidence on file demonstrating a relationship between 
the Veteran's current disability and the claimed continuous 
symptomatology]. Such evidence is lacking in this case.

In summary, for the reasons and bases expressed above, the Board 
has concluded that the preponderance of evidence is against the 
Veteran's claim of entitlement to service connection for left ear 
hearing loss disability.  The benefit sought on appeal is 
accordingly denied. 

      4.  Bronchitis

The evidence of record indicates that the Veteran has been 
diagnosed with bronchitis.  See a January 2007 VA examination 
report.  A current disability has therefore been demonstrated. 

With respect to the second Shedden element, during his March 2004 
post-deployment physical, the Veteran complained of shortness of 
breath and a chronic cough.  The examination report indicated 
that the Veteran reported experiencing this cough for the past 
six months.  The Board therefore finds that the second Shedden 
element has been demonstrated. 

With respect to the third Shedden element, after reviewing the 
Veteran's claims folder and providing a comprehensive respiratory 
examination, the October 2009 VA respiratory examiner opined that 
the Veteran's bronchitis is not related to his military service 
based on his normal pulmonary function tests.  In a November 2009 
addendum to her report, the examiner further indicated that there 
were no "present medical diagnosis shown on exam that can be 
attributed to the [Veteran's] claim of service connection for 
bronchitis."  It was again noted that the Veteran's pulmonary 
function tests and an X-ray of the Veteran's chest were normal.  
There are no other opinions of record. 

To the extent that the Veteran contends that a medical 
relationship exists between his bronchitis and service, any such 
statements offered in support of the Veteran's claim do not 
constitute competent evidence and cannot be accepted by the 
Board.  See Espiritu, supra; see also 38 C.F.R. § 3.159(a)(1).  
As noted above, the evidence of record does not indicate that the 
Veteran has the necessary medical training or experience to 
comment on complicated medial questions such as the etiology of 
his bronchitis. 

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of evidence is against the 
Veteran's claim of entitlement to service connection for 
bronchitis as the record does not include competent and credible 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  The benefit sought on appeal 
is accordingly denied. 

	B. Increased Rating

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4.  


      1. GERD

The Veteran's GERD is currently assigned a 10 percent disability 
rating by analogy to 38 C.F.R. § 4.114, Diagnostic Code 7346 
[hiatal hernia].  See 38 C.F.R. § 4.20 (2010) [when an unlisted 
condition is encountered it will be permissible to rate it under 
a closely related disease or injury, in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous].

Under Diagnostic Code 7346 [hiatal hernia], a 60 percent 
disability rating is warranted for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  A 30 percent disability rating is 
warranted for persistently recurrent epigastric distress with 
dysphagia, pyrosis and regurgitation accompanied by substernal or 
arm or shoulder pain, productive of considerable impairment of 
health.  A 10 percent disability rating is warranted with two or 
more of the symptoms for the 30 percent evaluation, though of 
less severity.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 
(2010).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

In this case, Diagnostic Code 7346 [hiatal hernia] is deemed by 
the Board to be the most appropriate, because medical evidence 
indicates that the Veteran's GERD symptomatology includes 
regurgitation and substernal pain.  The Veteran has not argued 
that the currently assigned diagnostic code is inappropriate.  
Accordingly, the Veteran's disability will continue to be rated 
under Diagnostic Code 7346.

The Veteran's service-connected GERD has been rated as 10 percent 
disabling.  As noted above, in order to warrant a 30 percent 
disability rating, the evidence must show persistently recurrent 
epigastric distress with dysphagia, pyrosis, and regurgitation 
accompanied by substernal or arm or shoulder pain, productive of 
considerable impairment of health.  

The Board notes that, under the criteria for a 30 percent rating, 
all symptoms must be present.  See Melson v. Derwinski, 1 Vet. 
App. 334 (1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met].  Compare Johnson v. Brown, 7 Vet. App. 95 
(1994) [only one disjunctive "or" requirement must be met in 
order for an increased rating to be assigned].  See also Tatum v. 
Shinseki, 23 Vet. App. 152 (2009) (holding that 38 C.F.R. § 4.7 
is not applicable when the ratings criteria are successive and 
not variable).

During an October 2009 VA examination, the Veteran was described 
as having recurrent esophageal distress with substernal pain.  
Epigastric pain which occurs twice a week was also noted.  The 
examination report indicated that the Veteran experienced nausea, 
vomiting, and regurgitation less than once a week but that he did 
not have a history of heartburn, pyrosis, hematemesis, or melena.  
The Veteran was noted to be in "good" health and there were no 
signs of anemia.  

Accordingly, while the Veteran experiences recurrent esophageal 
distress the record does not indicate that his symptomatology 
includes dysphagia or pyrosis.  Thus, two of the symptoms 
required for a 30 percent rating are not present, and an 
increased rating cannot be granted on that basis alone.

Moreover, the evidence does not show a considerable impairment of 
health as required by Diagnostic Code 7346.  The September 2009 
VA examination report described the Veteran as in "good health" 
with no signs of anemia and no weight loss.  While the examiner 
indicated that the Veteran's disability had "significant 
impacts" on his usual occupation, there is no indication in any 
medical record of severe impairment of health.  Accordingly, a 30 
percent rating may not be assigned.

The Board also observes that there are no other symptoms which 
have been medically identified or complained of by the Veteran 
which would be congruent with a disability rating in excess of 
the currently assigned 10 percent.  Cf. Mauerhan v. Principi, 16 
Vet. App. 436 (2002) [the specified factors for each incremental 
rating were examples rather than requirements for a particular 
rating; analysis should not be limited solely to whether the 
claimant exhibited the symptoms listed in the rating scheme].

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  In the 
instant case, the evidence shows that throughout the appeal 
period the Veteran has not evidenced GERD symptoms warranting a 
disability rating other than the currently-assigned 10 percent.  
The September 2009 VA examination together with the Veteran's 
statements and medical evidence of record indicate the disability 
has remained relatively stable at the 10 percent level throughout 
the appeal period.

		2.  Right Plantar Spur

The Veteran's service-connected right plantar spur is currently 
rated as 10 percent disabling under Diagnostic Code 5284 [other 
foot injuries].  The Board can identify nothing in the evidence 
to suggest that another diagnostic code would be more 
appropriate, and the Veteran has not requested that another 
diagnostic code should be used.  In this regard the Board notes 
that Diagnostic Codes 5279, 5280, and 5281 allow for a maximum 10 
percent disability rating and are therefore not in the best 
interest of the Veteran.  Furthermore, the record does not 
indicate that the Veteran has flatfoot, claw foot, or malunion or 
nonunion of the tarsal or metatarsal bones and Diagnostic Codes 
5276, 5278, and 5283 are not applicable.  Use of Diagnostic Code 
5284 is the most appropriate diagnostic code for the Veteran's 
right plantar spur because it is a "catchall" code and is the 
only code under the rating schedule that will adequately account 
for the entirety of the Veteran's right foot symptomatology.

Under Diagnostic Code 5284, a 10 percent rating is assigned for 
moderate foot injuries, a 20 percent rating is assigned for 
moderately severe foot injuries, and a 30 percent rating is 
assigned for severe foot injuries. With actual loss of use of the 
foot, a 40 percent rating is assigned. 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2010).

The Board observes that the words "moderate", "moderately 
severe", and "severe" are not defined in the VA Schedule for 
Rating Disabilities. Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6 (2010). 
"Moderate" is generally defined as "tending toward the mean or 
average amount or dimension."  See Merriam-Webster's Collegiate 
Dictionary, 798 (11th 2003).  "Severe" is generally defined as 
"of a great degree: serious." Id at 1140.

The record on appeal demonstrates that, in addition to his right 
plantar spur, the Veteran has been diagnosed with a hallux 
valgus.  The Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected disability 
and that which is attributed to a service-connected disability in 
the absence of medical evidence which does so. See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 
Vet. App. 136, 140 (1996).  In this case, no medical professional 
has indicated that the Veteran's bunion is part of his service-
connected disability or has identified separate symptomatology 
attributable to this disability. Accordingly, the Board will 
treat all symptomatology in the Veteran's right foot as being 
attributable to his service-connected right plantar spur. 

The Veteran's right foot disability is currently rated as 10 
percent disabling, which is indicative of moderate disability.  
To obtain 20 percent rating, his disability must be shown to be 
moderately severe.

The objective manifestations of the Veteran's right foot 
disability include tenderness and abnormal weight bearing.  The 
October 2009 VA examiner specifically noted that there was no 
painful motion, swelling, instability, or weakness.  A "slight 
limp with ambulation of [the] right foot" was observed.  During 
the examination, the Veteran complained of pain, redness, 
fatigability, weakness, and lack of endurance with flare-ups 
occurring one to three times a month lasting one to two days.

The VA examiner noted that the Veteran's disability would have a 
severe impact on his chores, shopping, and exercise, but would 
have no impact on his recreation, feeding, bathing, dressing, 
toileting, or grooming.  The disability would only have moderate 
impact on his driving and traveling.  The VA examiner indicated 
that the Veteran would be able to stand for 3 to 8 hours with 
only short rest periods and would be able to walk between 1 to 3 
miles.  Treatment for the Veteran's right plantar spur includes 
over-the-counter orthotic inserts which provide "fair" relief.  

After having carefully considered the matter, the Board believes 
that the criteria for the assignment of a 20 percent disability 
rating for the service-connected right plantar spur have been 
approximated.  That is, the level of disability which has been 
reported by the Veteran and identified by VA examiner is arguably 
moderately-severe.  The Veteran experiences pain and tenderness.  
He walks with a limp, and the VA examiner commented on how 
certain activities have been severely affected by the service-
connected disability.  The October 2009 VA examination noted that 
the Veteran had abnormal weight bearing and multiple callosities 
on his heal, great toe, and 5th toe. 

The Board further finds no support in the record for the 
assignment of a higher rating. The Veteran experiences flare-ups, 
at most, six days a month. There is no indication that the 
Veteran has lost time from work due to his service-connected 
disability.  He does not use an assistive device such as a cane.  
The examination report noted that there was no swelling, heat, or 
stiffness.  There was also no evidence of malunion or nonunion of 
the tarsal or metatarsal bones. X-rays of the right foot showed 
no new fractures and no degenerative changes.

In short, for reasons stated above the Board concludes that a 20 
percent rating may be assigned for the Veteran's service-
connected right foot disability, but no higher.

The Court has held that where a diagnostic code is not predicated 
on a limited range of motion alone, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 do not apply. See Johnson v. Brown, 9 Vet. App. 
7, 11 (1996). Such is the case with Diagnostic Code 5284. 
Moreover, even if DeLuca considerations were for application, 
there is no support in the objective medical evidence for an 
increased rating based on functional loss.  The objective medical 
findings in the report of the October 2009 VA examination do not 
document any significant functional loss due to the service-
connected right plantar spur.  Accordingly, a higher level of 
disability will not be assigned based on 38 C.F.R. §§ 4.40 and 
4.45.

As noted above, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a veteran 
to be awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  Here, 
the evidence shows that throughout the appeal period the Veteran 
has not evidenced right foot symptomatology warranting a 
disability rating other than the 20 percent the Board is 
assigning.  The October 2009 VA examination together with the 
Veteran's statements and medical evidence of record indicate the 
disability has remained relatively stable at the 20 percent level 
throughout the period.

      3. Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in the 
first instance.  See also VAOPGCPREC 6-96.   However, the Board 
can address the matter of referral of a disability to appropriate 
VA officials for such consideration.

According to the regulation, an extraschedular disability rating 
is warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2010).  An exceptional case is said to include 
such factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the level of disability and symptomatology 
and is found to be inadequate, the Board must then determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service-connected GERD and 
right plantar spur.  The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the ratings 
schedule would not be appropriate.  In fact, as discussed in 
detail above, the symptomatology of these disabilities are 
specifically contemplated under the appropriate ratings 
criteria.  Accordingly, the Board finds that the Veteran's 
disability picture has been contemplated by the ratings schedule.

Because the available schedular evaluation adequately 
contemplates the Veteran's level of disability and symptomatology 
as pertains to his GERD and right plantar spur, the second and 
third questions posed by Thun become moot.  Nevertheless, the 
Board will briefly note that the evidence in this case does not 
demonstrate any of the factors provided in the "governing 
norms" such as frequent hospitalization or marked interference 
with employment.  See 38 C.F.R. § 3.321(b)(1).  In this case, 
there is no indication that the Veteran has required frequent 
hospitalizations for his GERD or right foot disability; in fact, 
it does not appear that the Veteran has been hospitalized at all 
for these disabilities. 

With respect to employment, the evidence of record indicates that 
the Veteran works in for the Postal Service.  While the record 
indicates that the Veteran's GERD and right plantar spur cause 
difficulty performing his duties and the October 2009 VA examiner 
indicated that the Veteran's GERD would have a significant impact 
on his employment, there is no indication that these disabilities 
have caused him to miss work or create any unusual employment 
impairment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].  In addition, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture, or of any other reason why an extraschedular 
rating should be assigned.  The Board therefore has determined 
that referral of the case for extra-schedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for tuberculosis, claimed as a 
positive PPD test, is denied.

Entitlement to service connection for a cardiovascular disorder 
is denied.

Entitlement to service connection for a disability resulting in 
parasthesia of the left lower extremity is denied. 

Service connection for major depressive disorder is granted.  

Entitlement to service connection for left ear hearing loss is 
denied.  

Entitlement to service connection for bronchitis is denied.  

Entitlement to an initial disability rating in excess of 10 
percent for the service-connected GERD, is denied.

Entitlement to an increased disability rating of 20 percent, but 
no higher, for the service-connected right plantar spur is 
granted, subject to controlling regulations applicable to the 
award of monetary benefits.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this case 
must be remanded for further evidentiary development.  

The Veteran has been afforded two VA audiological examinations.  
During his December 2006 VA examination, the Veteran complained 
of tinnitus in both ears but indicated that his left ear was 
worse than his right.  In determining that the Veteran's tinnitus 
was not related to his military service, the examiner stated that 
the Veteran had had normal hearing upon examination and 
specifically stated that the Veteran's speech recognition scores 
were "within normal limits."  [The Board notes, however, that 
the examination report documented a right ear speech recognition 
score of 92% which constitutes a hearing loss disability as 
defined by 38 C.F.R. § 3.385.]  

When the Veteran was provided an additional audiological 
examination in May 2010, the VA examiner reported that the 
Veteran was not, and had never, experienced tinnitus in his left 
ear and that his right ear tinnitus had its onset in 2009.  As 
noted above, these findings contradict those of the December 2006 
VA examination report.  In this regard, the Board notes that the 
May 2010 VA examiner did not review the Veteran's claims folder. 

This case presents certain medical questions which cannot be 
answered by the Board.  These questions concern the relationship, 
if any, between the Veteran's in-service noise exposure and his 
current hearing loss disability as defined by 38 C.F.R. § 3.385.  
These questions must be addressed by an appropriately qualified 
medical professional.  See Colvin v. Derwinski, 1 Vet. App. 191, 
175 (1999) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  A medical 
opinion is therefore necessary.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a 
medical examination or opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim].  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an audiology 
examination.  The examiner should review the 
Veteran's VA claims folder and provide an 
opinion, with supporting rationale, as to 
whether the Veteran's tinnitus is at least as 
likely as not related to his military service 
to include his conceded noise exposure 
therein.  A report should be prepared and 
associated with the Veteran's VA claims 
folder.

2.  Following completion of the above, 
adjudicate the issue of entitlement to 
service connection for tinnitus.  If the 
decision remains adverse to the Veteran, he 
and his representative should be provided 
with a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit 
additional evidence and argument on the matter that the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional 


(CONTINUED ON NEXT PAGE)
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).  



______________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


